                                                                     FILED
                                                              IN CLERK'S OFFICE
                                                          US DISTFHCT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT
                                                                 DEC 11 2019
EASTERN DISTRICT OF NEW YORK
                                                         *
-----------------------------------------------------------------x                *
POORAN LALL,                                             BROOKLYN OFFICE

                                    Plaintiff,
                                                                      ORDER
                V.                                                     17-CV-3609 (WFK) (LB)

THE CITY OF NEW YORK, THE NEW YORK CITY
BOARD OF EDUCATION, MOSES OJEDA, LOTUS
TRIOLA,

                                    Defendants.
-----------------------------------------------------------------x
WILLAM F. KUNTZ, II, United States District Judge:

         Upon careful review of the motion papers, see ECF Nos. 45-47, 50, the Court hereby

GRANTS in part and DENIES in part Defendants' motion for summary judgment, ECF No. 45.

Defendants' motion for summary judgment is GRANTED as to Plaintiffs § 198 1 claims, New

York State and City Human Rights Laws claims, and all claims against the City ofNew York,

and is DENIED as to all other claims.

         A pretrial conference will be held on March 19, 2020 at 12:00 Noon in Courtroom 6H

North before the Honorable William F. Kuntz, II. Counsel should confer in advance of the

conference on a mutually convenient date for trial within the next 120 days.

         A Memorandum of Decision will issue. The Clerk of Court is respectfully directed to

terminate the pending motion at ECF No. 45.




                                                                              s/WFK



Dated: December 10, 20 19
       Brooklyn, New York
